DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species II in the reply filed on 4/8/2022 is acknowledged.
Claims 1-6 and 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species I and Species III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/8/2022.

Miscellaneous
The Applicant has cancelled claim 10-12; therefore, only claims 7-9 and 13 remain for this Office Action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (US 2017/0317402).
In regards to claim 7, Hwang discloses of a patch antenna comprising: a base layer (for example 210, 510) having horizontal and vertical lengths (for example see Figs 4-5, 13-14); an upper patch (for example 220, 520) disposed on a top surface of the base layer (210, 510); a lower patch (for example 230, 550) in which a feeding hole (for example see 232, 234 and 552, 554) is formed and which is disposed on a bottom surface of the base layer (210, 550); and a feeding patch (for example see 240, 250 and 530, 540) inserted into the feeding hole (232, 234, 552, 554) and disposed on the bottom surface of the base layer (210, 550), wherein a first feeding hole (for example 232, 552) and a second feeing hole (for example 234, 554) are formed in the lower patch (for example 230, 500, see Figs 3-5, 13-14), wherein the feeding patch (240, 250, and 530, 540) comprises a first feeding patch (for example 240, 530) inserted into the first feeding hole (232, 552, for example see Figs 3-5, 13-14) and a second feeding patch (for example 250, 540) inserted into the second feeding hole (234, 554, for example see Figs 3-5, 13-14), wherein the coupling gap comprises a first coupling gap formed in an isolated space between the first feeding patch (240, 530) and the first feeding hole (232, 552, see Paragraphs 0066, 0068, 0105, predetermined gap defined therebetween), and a second coupling gap formed in an isolated space between the second feeding patch (250, 540) and the second feeding hole, 234, 554, predetermined gap defined therebetween), wherein the first feeding hole (232, 552) is isolated from the first feeding patch (240, 530) so that a first coupling gap is formed (for example see Figs 3-5, 13-14 and Paragraphs 0010, 0032-0033, 0066, 0068, 0105, predetermined gap defined therebetween), and the second feeding hole (234, 554) is isolated from the second feeding patch (250, 540) so that a second coupling gap is formed (for example see Figs 3-5, 13-14 and Paragraphs 0010, 0032-0033, 0066, 0068, 0105, predetermined gap defined therebetween).  
However, Hwang does not explicitly disclose of wherein the base layer has a horizontal length of 20 mm or less and a vertical length of 20 mm or less; and a width of the first and second coupling gaps are 0.5 mm or more and 1.5 mm or less.  
It would have been obvious to one of ordinary skill in the art before the effective filing date as an obvious matter of design choice to achieve optimum performance of the patch antenna by having the base layer vertical and horizontal lengths being 20 mm or less and the width of the first and second coupling gaps being 0.5mm or more and 1.5mm or less since it has been held that wherein the general conditions of a claim are disclosed in the prior art (for example the square shape of the base layer and the formation of the predetermined (coupling gap)), discovering the optimum or working ranges (of the gap width) involves only routine skill in the art. (see In re Aller, 105 USPQ 233)
Additionally, it would have been an obvious matter of design choice to have the base layer vertical and horizontal lengths being 20 mm or less and the width of the first and second coupling gaps being 0.5mm or more and 1.5mm or less, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. (see In re Rose, 105 USPQ 237 (CCPA 1955))
In regards to claim 8, Hwang discloses of the patch antenna of claim 7, wherein an area of the feeding hole (232, 234, 552, 554) is formed to be wider than an area of the feeding patch (240, 250, 530, 540, for example see Figs 3-5, 13-14 and Paragraphs 0066, 0068, 0105, larger area forming a predetermined gap defined therebetween).  
In regards to claim 9, Hwang discloses of the patch antenna of claim 7, wherein an outer circumference of the feeding patch (240, 250, 530, 540) is isolated from the feeding hole (232, 234, 552, 554) so that an isolated area is formed, and wherein the isolated area forms a coupling gap (for example see Figs 3-5, 13-14 and Paragraphs 0066, 0068, 0105, larger area forming a predetermined gap defined therebetween).  
In regards to claim 13, Hwang discloses of the patch antenna of claim 12 as found within the explanation above.
However, Hwang does not explicitly disclose of wherein a width of the first coupling gap is identical with a width of the second coupling gap.  
It would have been obvious to one of ordinary skill in the art before the effective filing date as an matter of design choice to achieve optimum performance of the patch antenna by having the first and second coupling gaps widths being identical since it has been held that discovering the optimum value of a result effective variable (for example the width of the coupling gaps) involves only routine skill in the art. (see In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).
Additionally, it would have been an obvious matter of design choice to have the coupling gap being 0.5mm or more and 1.5mm or less, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. (see In re Rose, 105 USPQ 237 (CCPA 1955))

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M CRAWFORD whose telephone number is (571)272-6004. The examiner can normally be reached Mon-Fri 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON CRAWFORD/Primary Examiner, Art Unit 2844